Citation Nr: 0204857	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-44 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a stomach 
condition.

2.  Entitlement to service connection for nephrotic syndrome 
with peritonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to November 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions by the Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), whereby the veteran's claim for a stomach condition was 
denied in a September 1996 decision, and his claim for a 
kidney condition was denied in a February 1997 rating action.

In February 2000, the Board denied the claims for service 
connection for a stomach disorder and nephrotic syndrome with 
peritonitis on the basis that the claims were not well 
grounded.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Thereafter, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law and, among other 
things, eliminated the well-grounded-claim requirement 
formerly found under 38 U.S.C.A. § 5107.  Thus, in an Order 
dated in December 2000, the Court vacated the Board's 
February 2000 decision and remanded the matter for 
readjudication consistent with the VCAA.

A hearing was held before the undersigned Member of the Board 
in October 1999, sitting in Little Rock.


FINDINGS OF FACT

1.  A stomach condition is not shown.

2.  A nephrotic syndrome with peritonitis or kidney condition 
manifested subsequent to service is not shown to be related 
to that service.


CONCLUSION OF LAW

1.  The veteran does not have a stomach disorder due to a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1132, 1137, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The veteran does not have nephrotic syndrome with 
peritonitis due to a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural background

The Court, in its December 2000 Order, vacated the Board's 
decision and remanded the matter so as to ensure proper 
consideration and application of the VCAA to the veteran's 
claim.  The Board further notes that since the issuance of 
the Court's Order, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the notice provisions, the record reflects 
that the veteran has been afforded notice of the laws and 
regulations governing entitlement to service connection for 
disabilities, to include a stomach and a kidney disorder; of 
the evidence considered in connection with such claims; and 
of the evidence needed to establish service connection via a 
statement of the case and statements of the case issued 
throughout the appeal period.  The Board also notes that the 
veteran was notified by letter dated in July 2001 as to the 
Court's Order and advised that he had an opportunity to 
submit additional evidence and argument to the Board within 
90 days of the date of that letter.  He has not since 
submitted or identified additional evidence or provided 
additional argument, other than the argument put forth on his 
behalf by his representative in April 2002.

With respect to the duty to assist, the Board notes that the 
veteran's service medical records have been obtained and the 
National Personnel Records Center has confirmed that records 
pertinent to the veteran were forwarded to VA.  

The Board also notes that the RO has obtained identified 
records of post-service treatment.  The appellant has not 
identified records in Federal control pertinent to his claim 
that are not of record, nor has he identified additional 
private evidence pertinent to his claims.

Finally, the evidence of record, comprised of the veteran's 
pre-service medical records, service medical records, private 
post-service medical records, and statements provided by the 
veteran are sufficient to reach a decision with respect to 
the issues on appeal.  Pursuant to regulation, provided that 
the evidence is otherwise adequate for rating purposes, any 
hospital report, or any examination report, from any 
government or private institution may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(b) 
(2001).  In this regard, the Board finds the private medical 
evidence is adequate to adjudicate the issues on appeal.  
Moreover, there is no conflicting medical evidence of record 
so the Board has no reason to believe that a VA examination 
would establish the presence of a current chronic stomach 
disorder or link the veteran's current kidney disorder, 
diagnosed many years after discharge from service, to a 
disease or incident during service.

Thus, insofar as the veteran has identified no further 
evidence or information, and insofar as the record already 
contains adequate medical evidence, a remand to attempt to 
obtain the opinions the veteran is seeking is not warranted.  
Here the Board emphasizes that, as noted by the Court, the 
duty to assist is not a blind alley, see Olson v. Principi, 3 
Vet. App. 480, 483 (1992), and is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information, which could possibly support a 
claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In sum the facts relevant to these claims have been properly 
developed and there is no further action which should be 
undertaken to comply with the notice and duty to assist 
provisions of the VCAA and the implementing regulations.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to reconsider the claim in light of the 
VCAA.  A remand for RO consideration of the claim under the 
VCAA would thus serve only to further delay resolution of the 
veteran's claims.

Service connection 

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, including nephritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a) (2001).  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation. 
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the veteran contends that a kick to his stomach 
during his tour of duty aggravated a pre-existing stomach 
disorder.  He also claims that he developed nephrotic 
syndrome with peritonitis as a result of his tour of duty.  
Based on a review of the evidence of record, the Board finds 
that service connection for a stomach disorder and nephrotic 
syndrome with peritonitis is not warranted, as discussed 
below.





a.  Aggravation of a pre-existing stomach disorder

The Board finds that the preponderance of evidence is against 
entitlement to service connection for a stomach disorder 
based on aggravation for the following reasons.  

First, although the pre-service medical evidence indicates 
that the veteran had had gastrointestinal problems, it does 
not show that he was diagnosed with a chronic stomach 
disorder.  For example, prior to entry in service, a private 
discharge summary dated March 1980 is of record and notes 
that the veteran was hospitalized with complaints of fairly 
severe abdominal pain, mainly in the left upper quadrant, of 
approximately one month in duration.  The examiner noted that 
he had no significant nausea, vomiting, melena, bright red 
blood per rectum or diarrhea.  It was noted that he denied 
jaundice or pain radiating into the back.  He had no dysuria, 
urgency or frequency.  His urinalysis was reportedly normal, 
as was his colon x-ray, upper gastrointestinal (GI) series, 
acute abdominal series and additional laboratory findings.  
The examiner noted that after the veteran was given enemas in 
preparation for his GI series, that the pain markedly 
improved, and "it was felt that [the veteran's 
symptomatology] may have been due to constipation or 
possibility irritable bowel syndrome."  Thus, prior to 
service, although the evidence of record indicates that he 
had stomach trouble, he was not diagnosed with a chronic 
disorder.  Instead, the evidence indicates that it may have 
been due to constipation or irritable bowel syndrome.

Second, although the veteran recalls experiencing stomach 
pain during his five months of service as a result of a kick 
to the stomach, the service medical records are negative for 
a chronic stomach disorder.  For example, according to the 
veteran's March 1980 service entrance examination report the 
veteran reported that he was hospitalized approximately four 
weeks prior to his entry into service.  The examiner noted 
that the veteran apparently had left upper quadrant abdominal 
pain, and that a letter from a private physician revealed 
that the veteran had acute abdominal pain, and that "all x-
rays, etc. [were] normal".  The examiner found that he was 
clinically evaluated as normal in all relevant aspects.

According to a service medical record dated June 1980 the 
veteran was seen for complaints of a headache with nasal 
congestion, with an assessment of "R/O [rule out] sinusitis", 
and a referral for additional testing.  Subsequent health 
records show that the results of diagnostic testing were 
apparently within normal limits, that he was assessed with 
"URZ" and prescribed Drixoral and Tylenol.

The report of the veteran's separation examination, dated 
October 1980, reflects that the veteran had frequent 
indigestion and stomach trouble, which EPTS [existed prior to 
service], and was treated with laxatives.  The report shows 
that his abdomen, viscera, anus and rectum were all 
clinically evaluated as normal.

Third, the veteran's service personnel record reveal that the 
veteran was prematurely discharged after seven months of 
service for non-medical reasons.  In other words, he was not 
discharged as a result of a stomach disorder.

Fourth, the Board notes that the post-service medical 
evidence is negative for a current stomach or gastric 
condition.  For example, the recent evidence of record only 
shows treatment for the veteran's nephrotic (kidney) 
syndrome, which will be discussed later in this decision.  In 
other words, although the veteran has complained of severe 
abdominal pain and nausea, the current medical evidence does 
not show treatment for or a diagnosis of a stomach or gastric 
condition.  In particular, we note that he has been diagnosed 
with nephrotic syndrome, minimal change disease with anasarca 
& ascites, hypertension, and hypothyroidism.  A report of an 
x-ray examination dated August 1995 specifically showed that 
no obstructive bowel pattern was seen.  Thus, the Board 
concludes based on the foregoing evidence that the veteran 
has not been diagnosed with a chronic stomach disorder 
before, during, or after service.

Accordingly, the Board finds that the current medical 
evidence does not show the presence of a disability 
productive of constipation or that irritable bowel syndrome 
is currently manifested.  The Board notes that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  As the medical evidence does not show that a current 
stomach or gastric disability is shown, the veteran's claim 
for a stomach disorder due to a disease or injury incurred in 
or aggravated by active military service must accordingly be 
denied.

II. Entitlement to service connection for nephrotic syndrome 
with peritonitis.

The Board notes that the current medical evidence does show 
the presence of a nephrotic syndrome with peritonitis.  
Specifically, medical records dated in 1995 reflect treatment 
for nephrotic syndrome, minimal change disease with anasarca 
& ascites, in addition to hypertension, and hypothyroidism.  
Nevertheless, there is no evidence of record showing that the 
condition was incurred during service or that there is a 
nexus between his military service and the current condition.  
The veteran contends, in essence, that his current kidney or 
nephrotic syndrome is the product of an in-service kick to 
his stomach.

We must point out that the medical evidence does not show 
that such a relationship exists.  First, the service medical 
records are negative for nephrotic syndrome with peritonitis.  
Second, the veteran's service personnel records indicate that 
he was discharged early from service for non-medical reasons.

Third, the medical evidence of record does not show the 
presence of a kidney or nephrotic syndrome until 
approximately 1995, almost 15 years subsequent to the 
veteran's active service.  For example, the evidence received 
subsequent to service includes a report of an abdominal 
ultrasound, dated May 1995.  The listed impression was 
massive abdominal ascites, and the examiner noted that "the 
etiology is not apparent on this ultrasound examination."  
Private hospitalization records show that the veteran was 
treated for nephrotic syndrome and hypertension in records 
dated May 1995.  A kidney biopsy report, dated May 1995, 
notes that the "changes are consistent with minimal change 
nephrotic syndrome.  However, focal segmental sclerosis and 
hylinosis cannot be ruled out."

Furthermore, a report of x-ray examinations, dated August 
1995, reflects impressions of bilateral pulmonary vascular 
congestion, bilateral pleural effusions, and slight 
cardiomegaly consistent with congestive heart failure or 
renal failure; and haziness of the abdomen, consistent with 
the presence of ascites.  The examiner also noted that no 
obstructive bowel pattern was seen.  A hospitalization report 
dated August 1995 notes that the veteran was recently 
hospitalized after complaining of severe abdominal pain and 
nausea, and a letter of that date also shows that he 
presented with progressive anasarca.  It was noted that he 
had known nephrotic syndrome.  The letter shows that the 
veteran was to be treated for further management of his 
nephrotic syndrome.

Moreover, a preliminary discharge report dated September 1995 
reflects diagnoses of MCD [minimal change disease with 
anasarca & ascites], HTN [hypertension], and hypothyroidism.  
The Board finds that there is no medical evidence of record 
to show that there is a relationship between this current 
disorder and his service, to include the in-service incident 
in which the veteran testified that he was kicked in the 
stomach.  

Thus, although the medical evidence does show that a current 
kidney (nephrotic syndrome) disorder is of record, it does 
not show that this disorder is, in any way, related to the 
veteran's service.  In fact, as noted above, the medical 
evidence of record indicates that it is of unknown etiology.  
Moreover, the Court has held that contemporaneous medical 
findings may be given more weight than a medical opinion 
coming many years after separation from service.  Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).  In this regard, given 
that the veteran's service medical records are negative for a 
kidney disorder and the medical evidence shows that the 
veteran was not diagnosed with nephrotic syndrome with 
peritonitis until the mid-1990s, some 15 years after 
discharge, the Board finds that the much greater weight of 
the evidence is against the veteran's claim.

Conclusion

The Board has considered the veteran's hearing testimony 
before a hearing officer at the RO and before the 
undersigned, as well as his written statements of record, but 
finds that this favorable evidence is outweighed by the 
evidence discussed above.  For example, the veteran testified 
before a local hearing officer in January 1997, where he 
averred, in essence, that although he was treated for a 
gastrointestinal condition prior to service, that he was 
kicked in the stomach during his basic training, and that he 
avers that he currently has a stomach disorder and that his 
current nephrotic syndrome is a result of that injury.  He 
had essentially the same contentions at his October 1999 
hearing before the undersigned Member of the Board, except 
that he averred that he manifested blood in his stools 
subsequent to being kicked in the stomach.  In contrast, 
however, the medical evidence of record indicates that the 
veteran has not been diagnosed with a current chronic stomach 
or gastric disorder and that he was not diagnosed with a 
kidney disorder until many years after discharge.

It is also important to note that where the determinative 
issue involves a medical opinion, competent medical evidence 
is required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In other words, as a lay person 
untrained in the fields of medicine, the veteran is not a 
medical expert and, therefore, is not competent to render 
medical opinions.  Thus, the Board finds that the veteran's 
lay opinions of record are outweighed by the medical evidence 
that shows that the veteran did not develop a stomach or a 
kidney disorder as a result of service. 

Accordingly, after reviewing the file and considering all of 
the evidence of record, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for a stomach disorder and nephrotic 
syndrome with peritonitis.  The Board further finds that no 
reasonable possibility exists that assisting the appellant 
further would aid in substantiating the veteran's claims in 
light of the evidence currently of record.  See VCAA.  
Because the preponderance of the evidence is against these 
claims, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, VCAA; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a stomach condition is 
denied.

Entitlement to service connection for nephrotic syndrome with 
peritonitis is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

